Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



1.	Claims 1-8, 25 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang (US 20030184694 A1) in view of Jacobsen (US 20010017604 A1).

 Regarding claims 1 and 26:
Chang (US 20030184694 A1) discloses an apparatus including a backlighting processor unit (BPU, light guide) (26, 27, Fig. 1), and 
a colour illumination system (LEDs) which is connectable to the backlighting processor unit ([0016-0019]),   the backlighting processor unit arranged (arrange in bottom of the display surface) to receive a display frame (i.e. Frame rate refers to the frequency with which images are produced)  and to transmit the display frame to the display ([0023]),
   and a color illumination system (LEDs) which is connectable to the backlighting processor unit([0016-0019]), the backlighting processor unit arranged (arrange in bottom of the display surface) to receive a display frame (i.e. Frame rate refers to the frequency with which images are produced)  and to transmit the display frame to the display ([0023]),

Note that Chang does not specifically disclose the color illumination system 408) attachable to a reverse side of a display and receive a display frame , wherein the display is positionable facing away from a vertical surface.
However, Jacobsen (US 20010017604 A1) discloses the colour illumination system (408) attachable to a reverse side of a display ([0015], [0165]), and received display frame wherein the display is positionable facing away from a vertical surface (Fig. 7A,[0015] [0150] ad [0165]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chang (US 20030184694 A1) with the teaching of  Jacobsen (US 20010017604 A1), thereby providing a high color resolution with high efficient display device for a user.
Regarding claim 25: 
Chang discloses a method of installing an apparatus including a backlighting processor unit (BPU) (BPU, light guide) (26, 27,  Fig. 1), 
a colour illumination system (LEDs) which is connectable to the backlighting processor unit ([0016-0019]),   the backlighting processor unit arranged (arrange in bottom of the display surface) to receive a display frame (i.e. Frame rate refers to the frequency with which images are produced)  and to transmit the display frame to the display ([0023]),
 the backlighting processor unit arranged (arrange in bottom of the display surface) to receive a display frame (i.e. Frame rate refers to the frequency with which images are produced)  and to transmit the display frame to the display ([0023]),
the backlighting processor unit (26, 27) further arranged to process the display frame ([0023]),  and to control the colour illumination system to output a colour (e.g. RGB), at an intensity ([0018], Fig. 3), wherein the colour is obtained from the processing of the display frame, the output colour being output at the intensity towards the vertical surface ([0018]); the method comprising the steps of:    and a color illumination system (LEDs) which is connectable to the BPU ([0016-0019]),    
Note that Chang does not specifically disclose the color illumination system 408) attachable to a reverse side of a display and receive a display frame, wherein the display is positionable facing away from a vertical surface.
However, Jacobsen (US 20010017604 A1) discloses the colour illumination system (408) attachable to a reverse side of a display ([0015], [0165]), and received display frame wherein the display is positionable facing away from a vertical surface (Fig. 7A,[0015] [0150] ad [0165]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chang (US 20030184694 A1) with the teaching of  Jacobsen (US 20010017604 A1), thereby providing a high color resolution with high efficient display device for a user.

Regarding claim 2:
 Chang discloses wherein the colour is obtained from the processing of the display frame, using an averaging process for at least a portion of the display frame ([0019]). 
Regarding claim 3:
 Chang discloses wherein the intensity is obtained from the processing of the display frame ([0019-0023]). 
Regarding claim 4:
Chang discloses wherein the intensity is obtained from the processing of the display frame, using an averaging process for at least a portion of the display frame ([0019-0013]). 
Regarding claim 5:
 Chang discloses wherein the color illumination system comprises a plurality of light output sources ([0016-0019]). 
Regarding claim 6:
 Chang as modified by Jacobsen discloses wherein the colour illumination system (back light control) comprises a plurality of light sources, wherein the colour of each respective light source is selected by the BPU as a result of analyzing a respective zone of the display frame which is closest to the respective light source (see Jacobsen, Fig. 7A,[0015] [0150] ad [0165], [0157]). Same motivation as applied to claim 1.
Regarding claim 7:
Chang as modified by Jacobsen disloses wherein processing includes capturing pixel areas along the border of an image (i.e. individual pixel zone with color correction process) and obtaining an average (e.g. a median, mean or mode) color of each of these areas (zones) (see Jacobsen,[0157]). Same motivation as applied to claim 7.
Regarding claim 8:
Chang as modified by Jacobsen discloses wherein these colors are then displayed at a respective light source module on the back of the display screen(see Jacobsen, [0157, 0165]. Same motivation as applied to claim 8.
  
2.	Claims 9-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Chang (US 20030184694 A1) in view of Jacobsen (US 20010017604 A1) and further in view of Yoshida (US 20080158137 A1).
Regarding claim 9:
 Jacobsen discloses wherein all the light sources on the back of the display device work together to illuminate e.g. a wall (5014) behind  display (LCD layer)  ([0016-0019])
Note that both Chang and Jacobsen do not specifically disclose making an image which extends screen borders and provides a light gradient  between a bright image on the display and a dark ambient of a room. 
Yoshida (US 20080158137 A1) discloses making an image which extends screen borders ([0533], [0546]) and provides a light gradient  (slope, Fig. 4-5) between a bright image (high luminance) on the display and a dark ambient of a room (i.e low luminance) (0422-0424) (plate 50414 may be provided on the top surface of the second substrate 50412, that is, may be provided between the second substrate 50412 and the liquid crystal layer. This is because light intensity of the backlight is relatively small with respect to light by reflection of external light when the illuminance at the position where the liquid crystal display  device is provided is high, so that contrast of an image is reduced as well; at this time, reduction in contrast of the image can be suppressed as luminance of the backlight is higher. Further, the use of a polarizing plate a surface of which has low reflectivity is effective in order to suppress reflection of external light itself,   also see Fig. 4-5.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chang (US 20030184694 A1) with the teaching of  Jacobsen (US 20010017604 A1) and Yoshida (US 20080158137 A1) , thereby providing an accurate data transmission in the display device.
Regarding claim 10:
Chang as modified by Jacobsen and Yoshida discloses wherein the gradient helps to relieve eye strain (blurry) and make a visually larger picture (see Yoshida [0422]). 
Regarding claim 11:
 Chang as modified by Jacobsen discloses, wherein the colour illumination system comprises a chain of LED light output modules (LEDs,see Jacobsen  [0015]). 
Regarding claim 12:
Chang as modified by Jacobsen discloses wherein each chain element module (LEDS, in 408) comprises RGB LEDs assembled in a plastic housing (408 can be a plastic material such as acrylic )  with a transparent top part (The display housing 542 also has a plurality of light emitting diodes (LEDs) 544. The LEDs 544 in red 544r, blue 544b and green 544g are mounted to a circuit board 546 (see Jacobsen,[0163]). Same motivation as applied to claim 1.
Regarding claim 13:
 Chang as modified by Jacobsen disclose wherein each chain element (backlight LEDs with housing 473 ) module has an adhesive layer at the bottom (see Jacobsen, [0153]) (back light housing 473 which can be adhered directly onto the display 475 with an epoxy adhesive or with an optional clip 474).  Same motivation as applied to claim 1.
3.	Claims 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Chang (US 20030184694 A1) in view of Jacobsen (US 20010017604 A1) and further in view of  Lengyel (US 20060104090 A1).
Regarding claim 14:
Jacobsen discloses wherein the colour illumination system comprises clip-corners (474) and a set of LED  (backlight with LED arrays), in which the set of LED strips are connectable using the clip-corners ([0153]). 
However, Jacobsen does not specifically disclose LED Strips. 
Lengyel (US 20060104090 A1) discloses LED Strips (20) ([[0007, 0026, 0028]]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chang (US 20030184694 A1) with the teaching of  Jacobsen (US 20010017604 A1) and Lengyel (US 20060104090 A1), thereby  providing a low cost display with high efficient data transmission in the system.  
Regarding claims 15 and 16:
Note that both Chang and Jacobsen do not specifically disclose LED strips length (1 m to 5 m, as recited in claim 22 and 5 m to 10 m, as recited in claim 23).
However, this limitations are obvious in the system of Lengyel ( US 20060104090 A1), since Lengyl discloses in [0021],in FIGS. 2 through 5,   printed circuit board (PWB) 26 formed in an elongated strips which mounts a number of longitudinally spaced light engines 28. Preferably, the PWB 26 has perforations 30 or other lines of weakness at intervals along its length where the PWB 26 may be broken or cut to form a strip of a desired length. In [0022] discloses light engine 28 includes a clustered array 32 of primary color LEDs 34, e.g. red, green and blue, each array 32 consists of two parallel legs of six LEDs 34 connected in series within each leg. In this configuration the system will provide increase overall efficiency of the system.
 It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art, In re Antonie, 195 USPQ 6 (C.C.P.A. 1977).
Regarding claim 17:
Chang as modified by Jacobsen discloses, wherein each clip corner (474) includes a PCBA (printed circuit board assembly, 378) with a microcontroller (0150, 0153, Fig. 5F) (see Jacobsen,[0223] discloses display control circuit 1600 for a color sequential microdisplay 1602,in FIG. 16G. The display control circuit 1600 receives an analog composite signal 1604 at an analog signal processor 1606 from an image sensor 1608. The analog signal processor 1606 can be a commercially available chip, such as the Sony CXA1585, which separates the signal 1604 into red, green and blue components). Same motivation as applied to claim 1.
Regarding claim 18:
Chang as modified by Jacobsen discloses wherein each clip corner (474) is assembled in a plastic housing (backlight housing) with plastic clamping clips, which makes a secure electrical connection and mechanically fastens strips inside the clip-corner (see Jacobsen, [0153-0154]).   
Regarding claim 19:
Chang discloses the apparatus includes a plurality of light emitting boxes (LED string), which are connectable to the BPU (26) ([0012-0016]). 
4.	Claim 20   is/are rejected under 35 U.S.C. 103 as being unpatentable over  Chang (US 20030184694 A1) in view of Jacobsen (US 20010017604 A1) and further in view of Nicol (US 20140063853 A1).
Regarding claim 20:
Chang does not specifically disclose the plurality of light emitting includes a light emitting toroidal polyhedron. 
Nicol (US 20140063853 A1) discloses the plurality of light emitting boxes includes a light emitting toroidal polyhedron ([0210]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chang (US 20030184694 A1) with the teaching of Jacobsen (US 20010017604 A1) and Nicol, thereby providing a high efficient data transmission in the display device.
Regarding claim 21:
Chang discloses wherein each light emitting box (housing of LEDs) device lights up with an average (e.g. median, mean or mode) color of a picture being shown on the display, e.g. if picture's overall luminosity (brightness level) is higher than a threshold value ([0018] also see claim 1 in Chang reference).  
Regarding claim 22:
 Chang discloses, wherein each light emitting box device (LEDs) lights up with an average (e.g. median, mean or mode) color of the picture area which it is assigned to ([0018]).


Regarding claim 23:
 Chang does not specifically disclose accelerometer and a gyroscope which are usable in a setup process. 
However, Oshima (US 20140186055 A1) discloses each light emitting box device has an accelerometer and a gyroscope which are usable in a setup process ([0754-0752]). 
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chang (US 20030184694 A1) with the teaching of Jacobsen (US 20010017604 A1 and Oshima (US 20140186055 A1), thereby providing an accurate data transmission in the display device. 
Regarding claim 24:
Chang as modified by Jacobsen and Oshima discloses wherein the BPU device (LED light source) determines the position of each connected LEB relative to the display screen, based on data (device movement signal) gathered from the LEB's accelerometer and gyroscope while a user sets up (sets up through the device operation movement) each LEB (see Oshima, [0075-0072]). Same motivation as applied to claim 23.
  
 Inquiry

6.	Any inquiry concerning this communication or earlier communication from the examiner should be directed to Shaheda Abdin whose telephone number is (571) 270-1673. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao could be reached at (571) 272-7671. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about PAIR system, see http://pari-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

 

 /SHAHEDA A ABDIN/ Primary Examiner, Art Unit 2692